Case 19-50454   Doc 35-1   Filed 09/09/19 Entered 09/09/19 10:31:31   Desc Exhibit
                                 A Page 1 of 10


                                 Exhibit A
   Case 19-50454         Doc 35-1   Filed 09/09/19 Entered 09/09/19 10:31:31            Desc Exhibit
                                          A Page 2 of 10

                              Moon, Wright & Houston, PLLC
                                    121 West Trade Street Suite 1950
                                         Charlotte, NC 28202


                          Ph:704-944-6560                Fax:704-944-0380


                                                                                    September 6, 2019
Radford Quarries, Inc.
PO Box 2071
Boone, NC 28607
                                                                       Client number         10417-001
Attention:   D. J. Cecile                                                      Inv #:             5588


DATE             DESCRIPTION                                         HOURS    AMOUNT         LAWYER
Jul-26-19        Electronically filed and served certificate of        0.50       75.00            AM
                 service, notice of hearing, motion and order to
                 shorten notice, motion to enforce, motion for
                 authority (.50)
Jul-28-19        Exchange emails with client regarding                 0.20       56.00            CB
                 post-petition operations (.2).
Jul-29-19        Review email from client regarding                    0.60      315.00           RSW
                 operational issues (.1); email from Caterpillar
                 counsel regarding repossession issues (.1); call
                 with Caterpillar counsel regarding same (.2);
                 conference with CB regarding potential
                 resolution of same (.2).
                 Telephone call with Waller re: Texas litigation       2.30      644.00            CB
                 (.2); review email from Waller regarding Texas
                 litigation (.1); review pleadings in Texas
                 litigation (.5); review loan documents from
                 client (.1); telephone call with client regarding
                 equipment (.4); conference with RSW
                 regarding first day motions (.2); draft email to
                 RSW regarding first day motions (.1); email
                 client regarding propose CAT settlement (.2);
                 telephone call with client regarding equipment
                 and lease issues (.4); email RSW regarding
                 CAT equipment (.1).
                 Printed out UCC information (.20)                     0.20       30.00            AM

Jul-30-19        Emails from CB and client regarding first day         2.10    1,102.50           RSW
                 motions (.2); emails with Harden regarding
                 same (.3); related call with Harden (.3);
Invoice #:   5588                         Page 2                             September 6, 2019
        Case 19-50454    Doc 35-1      Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                             A Page 3 of 10
               research regarding issues raised by Harden
               (.5); conference with CB regarding lien
               research (.4); research regarding Mine Act
               questions (.3); email from L. Martin regarding
               First Tennessee collateral (.1).
               Email client regarding hearing and insurance          4.60   1,288.00      CB
               and payroll reports (.3); email AM regarding
               calendaring (.1); review email from client
               regarding insurance (.1); review payroll
               reports (.2); review emails between RSW and
               CAT (.1); review and analyze CAT lien issues
               (1.4); hearing preparation (.4); telephone call
               with client regarding hearing (.2); review and
               analyze issues regarding liens (.5); conference
               with RSW regarding first day motion hearing
               and plan issues (1.3).
Jul-31-19      Conference with CB and client regarding               1.20    630.00      RSW
               equipment loans and related issues (.6); call
               with client regarding plan questions (.3);
               followup emails with Harden regarding
               equipment returns and related issues (.3).
               Hearing preparation (.5); attend first day            4.10   1,148.00      CB
               hearing (.8); meet with client regarding
               schedules and assets (.9); draft first day orders
               (.6); conference with client regarding assets
               and post-petition operations (.4); review and
               analyze issues related to collateral valuation
               (.9).
               Attend first day hearings (.3)                        0.00      0.00      DCH

Aug-01-19      Call with C. Livermon regarding conflict              1.20    630.00      RSW
               issues (.2); emails with Harden regarding
               adequate protection and equipment return
               matters (.2); related call (.2); emails with client
               regarding same (.1); conference with CB
               regarding lease issues (.3); review drafts of
               first day orders (.1); email with BA regarding
               intake call (.1).
               Telephone call with MSHA (.1); Review and             5.10   1,428.00      CB
               analyze lease issues (1.1); email client
               regarding leases (.1); review email regarding
               repossessed property (.1); conference with
               RSW regarding repossessed property (.3);
               exchange multiple emails with client regarding
               repossession and leases (.3); telephone calls
               with client regarding repossessed property
               (.4); draft motion to assume leases (.8); review
Invoice #:   5588                        Page 3                             September 6, 2019
        Case 19-50454   Doc 35-1      Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 4 of 10
               and analyze issues related to leases (1.5);
               telephone call with client regarding leases (.2);
               email Bankruptcy Administrator and CAT
               regarding first day motions (.2).
Aug-02-19      Email with Harden regarding adequate                0.70    367.50       RSW
               protection order (.1); email with court
               regarding same (.1); review and edit related
               order (.2); review and edit retention
               application (.2); review PNC correspondence
               (.1).
               Email client regarding Bankruptcy                   2.10    588.00        CB
               Administrator intake call (.1); telephone call
               with Southern Machinery (.2); conference with
               SLM regarding schedule preparation (.2);
               telephone call with MSHA (.1); draft consent
               order regarding CAT adequate protection (1.0);
               review and analyze issues related to potential
               bankruptcy plan (.4); update draft consent
               order (.1).
               Drafted retention application (.30); Drafted        0.50     75.00        AM
               affidavit of Richard Wright (.20)
               Uploaded proposed order on authorizing              0.10     15.00        AM
               debtor to net payroll pre petition payroll and
               order on authorizing maintenance of bank
               accounts (.10)
Aug-03-19      Update CAT consent order and circulate (.1);        4.50   1,260.00       CB
               telephone call with client regarding
               MacQuarie (.2); review claim and delivery
               notice (.1); telephone call with Baker
               Donelson regarding MacQuarie (.1); draft stay
               letter to MacQuarie (.5); work on bankruptcy
               schedules (.2); draft motion to extend time to
               file schedules (.2); conference with AM
               regarding CAT order and MacQuarie letter
               (.3); work on plan matters (2.6); telephone call
               with client regarding various issues (.1); draft
               email to Bankruptcy Administrator regarding
               intake call (.1).
Aug-05-19      Email from CB regarding Caterpillar order           0.40    210.00       RSW
               (.1); conference with CB regarding plan issues
               (.3).
               Uploaded proposed order for motoin to               0.10     15.00        AM
               enforce the automatic stay (.10)
Aug-06-19      Email from SLM regarding retention                  0.90    472.50       RSW
               application (.1); email from Texas counsel
Invoice #:   5588                        Page 4                             September 6, 2019
        Case 19-50454   Doc 35-1      Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 5 of 10
               regarding appellate litigation (.2); email from
               CB regarding MHSA issue (.2); call with
               client regarding plan issues (.4); email with
               Livermon regarding conflict issue (.0).
               Telephone call with MSHA (.2); review              1.10    308.00         CB
               MSHA documents and email same to cline
               (.2); telephone call with client regarding
               schedules (.3); call with client regarding loan
               documents (.1); email client copy of operating
               order (.1); review and analyze plan issues (.2).
               Drafted order authorizing employment of            0.10     15.00         AM
               MWH (.10)
Aug-07-19      Email with client regarding creditor conflict      0.80    420.00        RSW
               issues (.0); conference with CB regarding
               MSHA communications (.3); review insurance
               information and email from BA regarding
               same (.3); conference with CB regarding
               intake call (.2).
               Email with BA regarding insurance (.1); call       2.50    700.00         CB
               with client regarding MacQuarie levy (.1); call
               with Watagua County Sheriff regarding
               MacQuarie claim and delivery (.1); draft letter
               to Watagua County Sheriff regarding
               bankruptcy (.5); telephone call with client
               regarding claim and delivery (.1); review
               documents from client regarding MacQuarie
               debt (.3); conference with RSW regarding
               correspondence with Watagua County Sheriff
               (.2); exchange emails with BA regarding
               intake call (.1); exchange emails with client
               regarding intake call (.1); telephone call with
               MSHA regarding claims (.5); review insurance
               policies and exchange email with BA
               regarding same (.4).
Aug-08-19      Email from client regarding plan (.1); intake      0.50    262.50        RSW
               call with BA (.4).
               Review documents from client (1.3); telephone      3.70   1,036.00        CB
               call with client regarding various issues (.3);
               conference with RSW regarding Poyner
               Spruill claim (.1) draft notices of bankruptcy
               related to state court litigation (.5); exchange
               emails with client regarding claims (.2); draft
               notice of bankruptcy and send to MacQuarie
               Corporation (.3); intake telephone call with
               bankruptcy administrator (.4); email client
               regarding documents requested by BA (.1);
Invoice #:   5588                        Page 5                             September 6, 2019
        Case 19-50454    Doc 35-1     Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 6 of 10
               prepare motion to extend deadline for
               schedules (.3); draft enclosure letter to
               MacQuarie counsel (.1); send copies of notice
               of bankruptcy to client (.1).
               Electronically filed motion for extension of        0.10    15.00         AM
               time and uploaded proposed order (.10)
               Prepared letters to Clerk of Court for two          0.30    45.00         AM
               seperate stay of bankruptcy filings; mailed out
               (.30)
Aug-09-19      Emails with client regarding plan issues (.2);      0.50   262.50        RSW
               edit retention application (.2); email to client
               regarding same (.1).
               Review emails from client regarding potential       1.00   280.00         CB
               financing (.2); review and analyze issues
               related to potential financing (.4); draft motion
               for authority to pay insider salaries (.2);
               conference with RSW regarding motion for
               insider salaries (.2).
Aug-12-19      Call with creditor counsel regarding case           0.50   262.50        RSW
               status and plan issues (.5).
               Draft motion to pay insider salaries (.6).          0.60   168.00         CB

Aug-13-19      Followup call with creditor counsel regarding       0.50   262.50        RSW
               case status (.4); email with client regarding
               related questions (.1).
               Telephone call with MacQuarie counsel (.1);         0.30    84.00         CB
               e-mail to client regarding business operations
               and retention application (.2).
               Conference with CB re: loan issues and              0.50   140.00        DCH
               followup research re: same (.4); Conference
               with RSW re: same (.1)
Aug-14-19      Calls with client regarding plan issues (.6);       1.00   525.00        RSW
               email with C. Livermon regarding conflict
               issue (.0); review utility motion draft (.2);
               email with First Tennessee counsel regarding
               appraisal (.1); email to client regarding
               adequate protection payment (.1).
               Review emails from client regarding schedules       2.40   672.00         CB
               (.1); review and analyze issues related to
               leases (.2); telephone call with client regarding
               possible financing agreement (.5); draft email
               to client regarding utilities (.2); exchange
               emails with client regarding appraisal requests;
Invoice #:   5588                        Page 6                             September 6, 2019
        Case 19-50454   Doc 35-1      Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 7 of 10
               daily operations; and bank accounts (.4);
               review and analyze issues related to collateral
               (.3); telephone call with client regarding
               various issues and conference with RSW
               regarding same (.6); email client regarding
               schedules (.1).
Aug-15-19      Emails with client regarding adequate              0.10     52.50        RSW
               protection payment (.1).
               Review and analyze issues related to motions       1.10    308.00         CB
               (.3); draft motion to pay insider salaries (.8).
Aug-19-19      Email from PNC counsel regarding adequate          0.90    472.50        RSW
               protection proposal (.2); email from CB
               regarding analysis of same (.1); review
               information for schedules (.3); conference with
               CB regarding same (.3).
               Review email from client regarding PNC loan        2.00    560.00         CB
               and review loan documents (.6); review emails
               from client regarding various issues (.2);
               review documents from client related to PNC
               loans (.2); review information from client
               regarding schedules and draft schedules (1.0).
Aug-20-19      Conference with CB regarding schedules and         0.30    157.50        RSW
               related information (.3).
               Telephone call with MSHA (.1); Review              2.30    644.00         CB
               documents and prepare schedules (1.4); email
               client regarding schedules (.1); telephone call
               with client regarding schedules (.7).
               Drafted schedules and statement of financial       1.20    180.00         AM
               affairs (1.20)
               Redacted bank statements and tax returns (.80)     0.80    120.00         AM

Aug-21-19      Conferences with CB regarding schedules and        0.60    315.00        RSW
               motion questions (.3); related emails from CB
               and client (.3).
               Conference with RSW regarding utilities (.3);      4.40   1,232.00        CB
               review documents and conference with AM
               regarding schedules (.6); review documents
               and prepare schedules (3.0); emails to client
               regarding schedules and utilities (.4);
               telephone call with MSHA (.1).
               Worked on schedules and statement of               1.80    270.00         AM
               financial affairs (1.80)
Invoice #:   5588                        Page 7                             September 6, 2019
        Case 19-50454   Doc 35-1      Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 8 of 10
Aug-22-19      Email from client regarding information for        1.30    682.50        RSW
               schedules (.1); related email from CB (.1);
               conference with CB regarding schedules,
               potential avoidance actions (.4); call with
               client regarding plan issues and questions (.4);
               related emails (.2); email from Edwards
               regarding PNC claim (.1).
               Review emails from client regarding schedules      3.50    980.00         CB
               (.3); review documents and prepare schedules
               (3.2).
               Input information for the schedules; search for    1.90    285.00         AM
               public records; email client (1.90)
Aug-23-19      Conferences with CB regarding preparation of       2.40   1,260.00       RSW
               schedules (.6); review and comment on
               schedules (1.0); conference with CB regarding
               listings of secured and unsecured creditors
               (.3); review related emails from CB and client
               (.2); conference with AM regarding filing of
               schedules (.2); email with Edwards regarding
               PNC claim (.1).
               Exchange emails with client regarding              4.60   1,288.00        CB
               schedules (.4); telephone calls with client
               regarding schedules (.3); exchange emails with
               SLM and AM regarding schedule preparation
               (.2); review documents related to schedules
               (1.6); prepared schedules (2.1).
               Entered lease information into the schedules       1.40    210.00         AM
               and work on correcting all information (1.40)
               Electronically filed motion to employ attorney     0.10     15.00         AM
               with declaration; uploaded proposed order
               (.10)
Aug-25-19      Review emails from client regarding lien and       0.20    105.00        RSW
               disclosure questions (.2).
Aug-26-19      Conference with CB regarding lien email from       0.60    315.00        RSW
               client (.3); review docket for info to respond
               (.2); email with client regarding equipment
               (.1).
               Telephone call with client regarding various       0.50    140.00         CB
               lien issues (.5).
               Updated creditor matrix; uploaded documents        0.40     60.00         AM
               to Bankruptcy administrator (.40)
Aug-27-19      Analyze PNC payment issues (.3); email to          1.00    525.00        RSW
               client regarding same (.1); followup call
Invoice #:   5588                        Page 8                             September 6, 2019
        Case 19-50454    Doc 35-1     Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                            A Page 9 of 10
               regarding same with client (.2); email to PNC
               counsel regarding same (.1); review draft of
               salary motion (.2); related email
               correspondence with CB and client (.1).
               Review PNC claims and exchange emails with            0.50     140.00     CB
               client regarding same (.3); telephone call with
               client and RSW regarding PNC claims and
               request for adequate protection payments (.2).
Aug-28-19      Emails from CB and client regarding                   0.20     105.00    RSW
               compensation motion and adequate protection
               questions (.2).
               Exchange emails with client regarding insider         2.70     756.00     CB
               salaries (.1); email client regarding leases (.1);
               review property records and update list of
               leases (.8); update motion to enter leases (.1);
               conference with AM regarding monthly
               reports (.2); email client regarding monthly
               reports (.3); email CAT regarding adequate
               protection payments (.1); review and analyze
               issues related to Rule 2015.3 Report and begin
               drafting report (1.0).
               Uploaded documents to Bankruptcy                      0.10      15.00     AM
               Administrator (.10)
Aug-29-19      Emails from CB and client regarding appraisal         0.20     105.00    RSW
               issues (.2).
Aug-30-19      Email from Poyner regarding withdrawal                0.20     105.00    RSW
               motion (.1); email from CB regarding same
               (.1).
               Telephone call with Poyner Spruill regarding          1.20     336.00     CB
               state court representation (.1); review Capital
               Bank claim (.1); telephone call with MSHA
               and draft notice of bankruptcy email (.5);
               review consent to withdrawal order and email
               with Poyner regarding same (.2); review issues
               related to creditor matrix (.3)..
               Prepared notice of amendment to credit matrix         0.30      45.00     AM
               (.30)
                                                                         ___________
               Totals                                               86.60 $27,591.50

DISBURSEMENTS

Jul-26-19      Filing Fee                                                   1,717.00
Jul-31-19      Lexis Research                                                 132.95
Invoice #:   5588                     Page 9                             September 6, 2019
        Case 19-50454   Doc 35-1   Filed 09/09/19 Entered 09/09/19 10:31:31 Desc Exhibit
                                         A Page 10 of 10
Aug-23-19      Meals                                                    16.89
Aug-31-19      Postage                                                   4.95
               Lexis Research                                           86.65
               Copies                                                    3.20
                                                                 ___________
               Totals                                               $1,961.64
                                                                              ___________
               Total Fee & Disbursements                                        $29,553.14
               Previous Balance                                                   6,203.36
               Previous Payments                                                  5,000.00
                                                                              ___________
               Balance Now Due                                                          $30,756.50

             We appreciate the opportunity to serve you. Payment is due upon receipt.
